Citation Nr: 1648356	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  12-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a skin disorder.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2011 rating decisions issued by the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The matter is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

In his July 2012 Substantive Appeal (VA Form 9), the Veteran requested a Board video-conference hearing. A letter notified the Veteran that his requested Board video-conference hearing was scheduled for December 4, 2015. In correspondence received at the RO on November 10, 2015, the Veteran indicated that he declined his video-conference hearing and preferred to wait for a future in-person visit by a member of the Board (Travel Board hearing). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with his request. The RO should notify the Veteran and his representative of the date, 
time and place of the hearing. See 38 C.F.R. § 20.704(b) (2015). After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




